DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019, 01/29/2020, 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means of feeding defined amounts of feedstocks into the process mixer” in claims 1 and 9 and “means of monitoring and closed-loop control of a mass flow rate” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “means of feeding” of claims 1 and 9 is interpreted as a pipework system (page 13, line 26-31).  The “means of monitoring” of claim 5 is interpreted as weighing units and/or mass flow meters (page 12, lines 8-13).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS).
Regarding claim 1, Wilmer discloses  a production system for manufacturing of formulations, comprising a unit for the production of formulations (figure 10), where the unit comprises a subunit, comprising:
a. at least one combination of a process mixer (mixer 22) and a buffer tank (vessel 3), where the process mixer and the buffer tank contain mixing devices (mixer 22; paragraph 0067, “agitator”);
b. at least one connection between the process mixer and buffer tank for transfer of part-batches of formulations manufactured in the process mixer from the process mixer into the buffer tank (see connections in figure 10);
c. means of feeding defined amounts of feedstocks into the process mixer (inlet lines to mixer 22);
d. at least one measurement unit (sensor 96) for ascertaining properties of a part-batch of a formulation manufactured in the process mixer;
e. at least one evaluation unit (controller 91) which is in communication with the measurement unit and is for determination of a deviation of properties of part-batches 
f. at least one unit (valves 21) which is in communication with the evaluation unit and is for adjusting the feed of defined amounts of feedstocks into the process mixer, and which is set up to take account of the deviations in the properties of a manufactured part-batch from the properties of a predefined target state and the number and size of further part-batches in order to adjust the amounts of feedstocks fed in in the manufacture of further part-batches (see claim 1).
Regarding claims 2 and 3, Wilmer discloses that the subunit is set up for the blending of liquids (paragraphs 0001 and 0002).  Thus, the apparatus of Wilmer would be fully capable of manufacturing the liquid formulations recited in the claims.  Further, it is noted that the recited liquid formulations are a material worked upon by the apparatus, and thus do not limit the apparatus claims.  See MPEP 2115.
Regarding claim 5, Wilmer discloses the means having devices for withdrawing defined amounts of feedstocks from reservoirs that incorporate technical means of monitoring and closed-loop control of a mass flow rate of the respective feedstocks (figure 10, pumps 90, sensor 92, valves 21).
Regarding claim 6, Wilmer discloses the means additionally comprising fluid-conducting pipework systems (figure 10, lines between vessels 3 and mixer 22) for transfer of the defined amounts of feedstocks into the process mixer (mixer 22), the pipework systems comprising at least one collecting line (at upstream end of mixer 22).
Regarding claim 7, Wilmer discloses the properties ascertained in the measurement unit including density (paragraph 0066, “densitometer”).
Regarding claim 8, Wilmer discloses the unit for adjustment being set up with regard to the adjustment of the feedstocks such that, after the manufacture of all part-batches, the overall batch has a target state predefined by reference values (see claim 1; paragraphs 0064-0066).
Regarding claim 11, Wilmer discloses a process for manufacturing formulations, comprising:
feeding defined amounts of feedstocks into a process mixer in which there is a mixing device for dispersion and mixing of feedstocks (figure 10, from vessels 3 to mixer 22 in the direction of the feed arrows);
manufacturing a part-batch of a formulation by mixing the feedstocks in the process mixer (paragraph 0058);
transferring the part-batch into a buffer tank (downstream vessel 3) with mixing device (paragraph 0067) via a connection between process mixer and buffer tank (see figure 10);
ascertaining properties of the part-batch before, during or after transfer into the buffer tank by means of a measurement unit (sensor 96, placed to ascertain properties during the transfer);
determining a deviation of properties of the part-batch from the properties of a predefined target state by means of an evaluation unit (see claim 1);
ascertaining the correction volumes for feedstocks that are needed in view of the deviations in the properties of the manufactured part-batch from the target state and the number and size of further part-batches for establishment of the target state of the overall batch (see claim 1);

transferring the at least one further part-batch into the buffer tank; and
combining the at least one further part-batch with the first part-batch to manufacture the overall batch (paragraphs 0064-0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS).
Regarding claim 4, Wilmer does not explicitly state that the buffer tank has at least 3 times the capacity of the process mixer.  However, Wilmer does indicate that the buffer tank (vessel 3) may be a 55 gallon drum (paragraph 0025).  Further, Wilmer indicates that flow rate through the mixer is approximately 100-250 ml/min (paragraph 0059), which, assuming the residence time in the mixer is not measured in hours, would indicate that the mixer has a capacity well under even 1/3 of that of the buffer tank, meeting the claim.  Finally, it has been held that changes in size and proportion are obvious when an unexpected result is not produced.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  In this case, the Examiner has found no evidence that the claimed relative capacities of the mixer and the buffer tank would produce any result beyond allowing the buffer tank to hold multiple discharges from the mixer.  Thus, the claimed relative capacities are deemed obvious.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS) in view of Auad (US 6533449, hereinafter Auad).
Regarding claim 9, Wilmer is silent to a second subunit as recited.  It is noted, however, that the subunit of claim 9 includes the same structure as the subunit fully disclosed in Wilmer (see rejection of claim 1 above), indicating that claim 9 involves a mere duplication of parts, and would thus be obvious.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The addition of a second identical subunit to the production system of claim 1 for providing premixed product for mixing in the subunit of claim 1 would result in only the expected outcome of including further materials in the final product.  Additionally, Auad teaches a production system including multiple mixing 
Regarding claim 10, both Wilmer is silent to an onward conduction unit as recited.  Auad teaches an onward conduction unit for moving manufactured intermediates between subunits (see connections in figure 1).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Wilmer with an additional subunit as recited for the purpose of premixing materials to be combined into further mixtures.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilmer et al. (EP 1749565, hereinafter Wilmer, cited on 11/08/2019 IDS) in view of Wadhwa et al. (US PGPub 2014/0195055).
Regarding claim 12, Wilmer is silent to three part-batches being manufactured as recited.  Wadhwa teaches a mixing process in which multiple part-batches are manufactured and evaluated with regard to deviations so that later part-batches account for the deviations of earlier part-batches (figure 4; paragraphs 0105-0107).  While Wadhwa teaches the manufacture of ten part-batches instead of three as recited, the claims use the “comprising” transitional phrase, and thus as long as at least three part-batches are taught, the claim is met.  Further, the number of part-batches manufactured appears to merely be a repetition of steps, and thus it would be obvious to repeat the step as many times as desired.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have manufactures 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774